 Case 08-03043       Doc 114        Filed 10/01/19 Entered 10/01/19 13:59:05         Desc Main
                                     Document     Page 1 of 6



                 UNITED STATES BANKRUPTCY COURT
                    DISTRICT OF MASSACHUSETTS
                         WESTERN DIVISION

                                  )
In re:                            )
                                  )                  Chapter 13
DANIEL P. WOODARD,                )                  Case No. 08-31295-EDK
                                  )
                     Debtor       )
                                  )
                                  )
                                  )                  Adversary Proceeding
DANIEL P. WOODARD,                )                  No. 08-3043-EDK
LYNNE HARRINGTON,                 )
                                  )
                     Plaintiffs   )
                                  )
v.                                )
                                  )
DEUTSCHE BANK NATIONAL TRUST )
CO., INDYMAC FEDERAL BANK F.S.B., )
REINER, REINER AND BENDETT, P.C., )
                                  )
                     Defendants )
                                  )

                              MEMORANDUM OF DECISION

I.       FACTS AND TRAVEL OF THE CASE

         In September 2004, Daniel P. Woodard (the “Debtor”) and his spouse, Lynne Harrington

(“Harrington”), refinanced a mortgage loan encumbering their property in Northfield,

Massachusetts. To secure the loan, the Debtor and Harrington gave a mortgage in favor of

Mortgage Electronic Registration Systems, Inc. (“MERS”), as nominee for IndyMac Federal Bank

F.S.B. (“Indymac”), which was later assigned to Deutsche Bank National Trust Co. (“Deutsche”).

Within a year, the Debtor and Harrington fell into default, and eventually the property was sold by

way of foreclosure in early 2008.

                                                1
    Case 08-03043     Doc 114      Filed 10/01/19 Entered 10/01/19 13:59:05              Desc Main
                                    Document     Page 2 of 6


        On September 4, 2008, the Debtor filed a voluntary petition under Chapter 13 of the United

States Bankruptcy Code. 1 In his schedules and statements, the Debtor indicated that he believed

the prepetition foreclosure was “wrongful” and, in December 2008, he commenced the present

adversary proceeding seeking, inter alia, a judgment that the foreclosure was invalid. Through

Count I of the complaint, the Debtor argued that the foreclosure sale was invalid because: (1)

Deutsche did not receive the mortgage by assignment prior to foreclosure proceedings; (2) the

assignment was in contravention of the pooling and servicing agreement between Indymac and

Deutsche; and (3) the Debtor did not receive proper notice of the intent to foreclose. In Counts II,

III, and IV, the Debtor alleged that Deutsche committed fraud, deceit, and misrepresentation,

violated Massachusetts’ consumer protection statute (Mass. Gen. Laws ch. 93A), and violated the

Massachusetts state version of the Fair Debt Collection Practices Act (including regulations

codified at C.M.R. § 209) by failing to inform the Debtor of ongoing foreclosure activities at a

time when the bank was communicating with the Debtor regarding loss mitigation alternatives. In

Count V of the complaint, the Debtor further alleged that Deutsche committed a breach of contract

(both the mortgage and the note) by failing to give required notices and failing “to deal with him

fairly and in good faith.” And, finally, in Count VI, the Debtor alleged that the foreclosure sale

constituted a fraudulent transfer of the Debtor’s property.

        While two of the defendants, Indymac and Reiner, Reiner and Bendett, P.C., were

dismissed from the suit, the motion to dismiss filed by Deutsche was denied. Following Deutche’s

filing of an answer, however, little progress was made in the adversary proceeding. No pretrial

hearing was held; instead, the matter was continued generally in September 2009 after the parties

represented that a settlement was imminent. Having been pending for slightly less than a year, the


1
 See 11 U.S.C. §§ 101 et al. (the “Bankruptcy Code” or the “Code”). All references to statutory sections
are to provisions of the Bankruptcy Code unless otherwise noted.
                                                   2
 Case 08-03043        Doc 114     Filed 10/01/19 Entered 10/01/19 13:59:05            Desc Main
                                   Document     Page 3 of 6


adversary proceeding then languished – no settlement agreement was filed and the Debtor took no

further action to prosecute the case.

       Meanwhile, outside of the purview of the bankruptcy court, the Debtor and Deutsche

executed a loan modification in June 2015. Under the modification, Deutsche agreed to write off

$202,700 of the total amount owed – consisting of over $91,000 in principal and over $111,000 in

unpaid interest.    The modification reduced the principal balance on the mortgage loan to

approximately $138,000 and reduced the interest rate to 4%.

       In August 2017, nearly 9 years from the commencement of the case, the court was alerted

to the dormant adversary proceeding. A notice of inactivity was issued, to which the Debtor

responded by reporting that the case had potentially been settled. Despite the Debtor’s initial

representations that a settlement had possibly been reached, the Debtor ultimately took the position

that the 2015 loan modification did not constitute a settlement of all the claims raised in the

adversary proceeding, and the Court agreed. Following a two-day trial, the Court took the matter

under advisement.



II.    DISCUSSION

       By the time of trial, Deutsche had conceded that the foreclosure sale was invalid pursuant

to the Massachusetts Supreme Judicial Court’s ruling in U.S. Bank National Ass’n v. Ibanez, 458

Mass. 637 (2011), as the mortgage note had not yet been assigned to Deutsche when the first

foreclosure notices were sent. Accordingly, both parties requested a judgment on Count I

clarifying that title to the property stands in the name of the Debtor and Harrington, subject to

Deutsche’s mortgage. As for the remaining counts, however, the Debtor presented no evidence at

trial in support of those claims. While the complaint alleges that Deutsche misled the Debtor



                                                 3
 Case 08-03043        Doc 114     Filed 10/01/19 Entered 10/01/19 13:59:05            Desc Main
                                   Document     Page 4 of 6


regarding the status of the foreclosure proceedings and failed to deal with him in good faith, he

acknowledged at trial that he received notice of the impending foreclosure and presented no

evidence to substantiate the claims articulated in the complaint. Similarly, with regard to the

fraudulent transfer claim, the Debtor failed to produce any documentary or testimonial evidence

relevant to the appropriate factual inquiry. See Adams Co-operative Bank v. Greenberg (In re

Greenberg), 229 B.R. 544 (B.A.P. 1st Cir. 1999) (describing relevant factual inquiry).

Accordingly, the Court will grant judgment in favor of Deutsche as to Counts II through VI of the

complaint.

        The Debtor’s trial testimony largely centered on the damages he allegedly sustained as the

result of the invalid foreclosure sale.     The Debtor’s claimed damages are: (1) $5,241 in

Massachusetts capital gains tax on the amount of principal loan forgiveness as a result of 2015

loan modification; (2) $26,100 for the cost of force-placed insurance, as the Debtor was unable to

obtain his own insurance policy after the foreclosure sale; (3) travel time and mileage for his

attendance in court; and (4) attorney’s fees.

        The Court finds that an award of monetary damages in this case is not warranted. First,

with regard to the capital gains tax, as the Debtor himself acknowledged, that obligation was

incurred as a result of the execution of the loan modification, and not as a consequence of the

foreclosure sale. With regard to the Debtor’s travel time to attend proceedings in this Court, not

only did the Debtor fail to document that time or provide relevant dates, the Debtor also failed to

cite to any legal authority that would require a defendant to compensate a party to a case for their

time spent in litigation.

        The Debtor raised his most plausible claim for damages arising from his inability to obtain

a lower cost insurance policy on the property as a result of the foreclosure sale. But the Court



                                                 4
 Case 08-03043        Doc 114     Filed 10/01/19 Entered 10/01/19 13:59:05        Desc Main
                                   Document     Page 5 of 6


finds that any damages the Debtor may have suffered as a result of the invalid foreclosure sale

were grossly exacerbated by his own dilatory conduct in prosecuting this case and have already

been fully compensated. The Debtor makes much of the length of time this adversary has been

pending and calculates his monetary damages with frequent reference to the almost 10 years that

the property has not been re-titled to him. However, it was the Debtor’s burden, and not the

defendant’s, to prosecute his own case. Having failed to reach a settlement in a timely manner

following the general continuance of this adversary proceeding, it was incumbent upon the Debtor

to return to Court and actively pursue the relief sought.

       Most important is the Debtor’s own admission at trial that Deutche’s forgiveness of

approximately $202,000 in conjunction with the 2015 loan modification represented compensation

for “the damage they caused by illegally foreclosing.” March 5, 2019 Trial Tr. 48:21-22. The

Debtor complained, however, that Deutsche “did not forgive over and above anything for the

damages to me. They just forgave what they caused . . . .” Id. at 49:2-4.

       “A fundamental principle on which the rule of damages is based is compensation.

Compensation is that amount of money that reasonably will make the injured party whole.

Compensatory damages may not exceed this amount. Anything beyond that amount is a windfall.”

Kattar v. Demoulas, 433 Mass. 1, 15, 739 N.E.2d 246, 258 (2000). Having, by his own admission,

been compensated by Deutsche for “the damage they caused by illegally foreclosing,” what the

Debtor asks for now is a windfall. That request is denied.




                                                 5
 Case 08-03043       Doc 114     Filed 10/01/19 Entered 10/01/19 13:59:05            Desc Main
                                  Document     Page 6 of 6


IV.    CONCLUSION

       For all the foregoing reasons, the Court will issue a judgment on Count I declaring the

foreclosure sale void, but will award no further compensation for the alleged damages in this case.

Judgment for Deutsche will enter on all remaining counts. Separate forms of judgment shall enter

forthwith.



DATED: October 1, 2019                       By the Court,



                                             Elizabeth D. Katz
                                             United States Bankruptcy Judge




                                                6
